Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract does not disclose a concise statement of the technical disclosure of the patent and does not include what is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to because Figure 1A is difficult to understand, read, and be reproduced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, an unconventional subterranean formation, an existing wellbore, a new wellbore, a rock matrix, a fractured existing wellbore, and hydrocarbon production must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Objections
Claim 32 is objected to because of the following informalities: The claim should be amended as follow: “The method of "... Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 7 and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without would be an Arp’s Equation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Arp’s Equation has not been disclosed in the specification, but to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 14, 20,  and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “and/or “ renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, furthermore, there is a question or doubt as to whether the feature introduced by the term is not required, or a required feature of the claims.

The term "proximity" in claims 1, 14, and 30 are a relative term which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

s 13 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term "proximate", in claim 5, is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 8 recites the limitations “the rock matrix’ in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitations “the rock matrix’ in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  What modeling? How is it performed?

Claim 16 recites the limitations “the original reservoir pressure’ in line 2.  There is insufficient antecedent basis for this limitation in the claim.

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-10, 12, 14, 16-17, 19- 24, 26, and 28-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Martysevich et al. (US 2019/0264552 A1) (“Martysevich” herein)

Claim 1
Martysevich discloses, as best understood based on the indefiniteness above,  a method for pressure protection of an existing wellbore that has previously been fractured in proximity to a new wellbore to be fractured, the method comprising:
	injecting a gas into the existing wellbore in fluid communication with an unconventional subterranean formation prior to and/or during fracturing of the new wellbore in fluid communication with the unconventional subterranean formation;
	wherein the existing wellbore has an existing reservoir pressure that is less than original reservoir pressure; and
	wherein the gas is injected at a pressure and flowrate effective to increase the existing wellbore pressure without refracturing the existing wellbore. [0021; 0028-0030]

Claim 3
Martysevich discloses the method of claim 1, wherein the existing wellbore pressure is from 20% to 70% of the original reservoir pressure. It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.
Additionally, where the Patent Office has reason to believe that afunctional limitation asserted to be critical for stablishing novelty in the claimed subject matter, may, in fact, . In re Swinehart, 169 USPQ 226 (CCPA 1971).

Claim 4
Martysevich discloses the method of claim 1, wherein injecting the gas comprises injecting the gas at a pressure and flowrate effective to increase the existing wellbore pressure by at least 30%, to increase the existing wellbore pressure to from greater than the original reservoir pressure to 150% of the original reservoir pressure, to increase the existing wellbore pressure to within 15% of original reservoir fracture pressure, or any combination thereof. (i.e. ≥ fracturing the existing wellbore) [0028-0029]

Claim 5
Martysevich discloses the method of claim 1, wherein the method further comprises injecting a fracturing fluid into the unconventional subterranean formation via the new wellbore at a sufficient pressure to create or extend at least one fracture in a rock matrix of the unconventional subterranean formation in a region proximate to the new wellbore. [0028-0029]

Claim 6
Martysevich discloses the method of claim 5, wherein the method further comprises producing a hydrocarbon from the existing wellbore during and/or after the injection of the fracturing fluid into the unconventional subterranean formation via the new wellbore. [0030; 0032]

Claim 7
Martysevich discloses the method of claim 1, wherein injection of the gas into the existing wellbore results in increased hydrocarbon recovery from the existing wellbore as compared to an expected level of hydrocarbon recovery projected from a decline curve fit to production history of the existing wellbore, optionally wherein the decline curve is fit to production history of the existing wellbore using Arp’s Equation. [0030; 0032]

Claim 8
Martysevich discloses the method of claim 1, wherein the injection of the gas in the existing wellbore impacts a direction, a geometry, or any combination thereof of the at least one fracture created or extended in the rock matrix during injection of the fracturing fluid into the unconventional subterranean formation via the new wellbore. [0028-0029]

Claim 9
Martysevich discloses the method of claim 1, wherein the injection of the gas in the existing wellbore reduces entry of fluid, debris, or any combination thereof into the existing wellbore during injection of the fracturing fluid into the unconventional subterranean formation via the new wellbore. [0032]

Claim 10
Martysevich discloses the method of claim 1, wherein injection of the gas in the existing wellbore increases a relative permeability in a region proximate to the existing wellbore,
optionally wherein injection of the gas in the existing wellbore releases hydrocarbons from pores in the rock matrix in the region proximate to the existing wellbore. (425) [0005; 0028-0029]

Claim 12
Martysevich discloses the method of claim 1, wherein the method further results in increased hydrocarbon recovery from the existing wellbore, the new wellbore, or any combination thereof. [0030-0031]

Claim 14
Martysevich discloses, as best understood based on the indefiniteness above, a method for pressure protection of an existing wellbore that has previously been fractured in proximity to a new wellbore to be fractured, the method comprising:
 	injecting a pressure protection composition comprising a hydrocarbon solvent into the existing wellbore in fluid communication with an unconventional subterranean formation prior to and/or during fracturing of the new wellbore in fluid communication with the unconventional subterranean formation;
	wherein the existing wellbore has an existing reservoir pressure that is less than original reservoir pressure; and
	wherein the pressure protection composition is injected at a pressure and flowrate effective to increase the existing wellbore pressure without refracturing the existing wellbore. [0021; 0028-0030]

Claim 16
Martysevich discloses the method of claim 14, wherein the existing wellbore pressure is from 20% to 70% of the original reservoir pressure. It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.
Additionally, where the Patent Office has reason to believe that afunctional limitation asserted to be critical for stablishing novelty in the claimed subject matter, may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art, does not possess the characteristic relied on. In re Swinehart, 169 USPQ 226 (CCPA 1971).

Claim 17
Martysevich discloses the method of claim 14, wherein injecting the pressure protection composition comprises injecting the pressure protection composition at a pressure and flowrate effective to increase the existing wellbore pressure by at least 30%, to increase the existing wellbore pressure to from greater than the original reservoir pressure to 150% of the original reservoir pressure, to increase the existing wellbore pressure to within 15% of original reservoir fracture pressure, or any combination thereof. (i.e. ≥ fracturing the existing wellbore) [0028-0029]

Claim 19
Martysevich discloses the method of claim 14, wherein the method further comprises injecting a fracturing fluid into the unconventional subterranean formation via the new wellbore at a sufficient pressure to create or extend at least one fracture in a rock matrix of the unconventional subterranean formation in a region proximate to the new wellbore. [0028-0031]

Claim 20
Martysevich discloses the method of claim 19, wherein the method further comprises producing a hydrocarbon from the existing wellbore during and/or after the injection of the fracturing fluid into the unconventional subterranean formation via the new wellbore.[0032]

Claim 21
Martysevich discloses the method of claim 14, wherein injection of the pressure protection composition into the existing wellbore results in increased hydrocarbon recovery from the existing wellbore as compared to an expected level of hydrocarbon recovery projected from a decline curve fit to production history of the existing wellbore, optionally wherein the decline curve is fit to production history of the existing wellbore using Arp’s Equation. [0030; 0032]

Claim 22
Martysevich discloses the method of claim 14, wherein the injection of the pressure protection composition in the existing wellbore impacts a direction, a geometry, or any combination thereof of the at least one fracture created or extended in the rock matrix during injection of the fracturing fluid into the unconventional subterranean formation via the new wellbore. [0028-0029]

Claim 23
Martysevich discloses the method of claim 14, wherein the injection of the pressure protection composition in the existing wellbore reduces entry of fluid, debris, or any combination thereof into the existing wellbore during injection of the fracturing fluid into the unconventional subterranean formation via the new wellbore. [0032]

Claim 24
Martysevich discloses the method of claim 14, wherein injection of the pressure protection composition in the existing wellbore increases a relative permeability in a region proximate to the existing wellbore, optionally wherein injection of the pressure protection composition in the existing wellbore releases hydrocarbons from pores in the rock matrix in the region proximate to the existing wellbore. (425) [0005; 0028-0029]

Claim 26
Martysevich discloses the method of claim 14, wherein the method further results in increased hydrocarbon recovery from the existing wellbore, the new wellbore, or any combination thereof. [0030-0031]

Claim 28
Martysevich discloses the method of claim 14, wherein the pressure protection composition further comprises a surfactant package, an acid, an alkali agent, a co-solvent, a viscosity-modifying polymer, or any combination thereof. [0021-0022]

Claim 29
Martysevich discloses the method of claim 14, wherein the pressure protection composition further comprises a chelating agent, a clay swelling inhibitor, a biocide, a scale inhibitor, an anti-foam agent, a corrosion inhibitor, or any combination thereof. [0022]

Claim 30
Martysevich discloses, as best understood based on the indefiniteness above, a method for pressure protection of a first wellbore in proximity to a second wellbore, the method comprising:
 	injecting a gas or a pressure protection composition comprising a hydrocarbon solvent into the first wellbore in fluid communication with an unconventional subterranean formation prior to and/or during fracturing of the second wellbore in fluid communication with the unconventional subterranean formation;
	wherein the first wellbore has an existing reservoir pressure that is less than original reservoir pressure;
	wherein the gas or the pressure protection composition is injected at a pressure and flowrate effective to increase the first wellbore pressure without fracturing the first wellbore. [0021; 0028-0030]

Claim 31
Martysevich discloses the method of claim 30, wherein a region of an unconventional subterranean formation in fluid communication with the first wellbore is naturally fractured, has been previously fractured one or more times, or any combination thereof. [0028]

Claim 32
Martysevich discloses the method of any of claim 30, wherein the fracturing of the second wellbore comprises fracturing a region of an unconventional subterranean formation in fluid communication with the second wellbore or refracturing a region of an unconventional subterranean formation in fluid communication with the second wellbore. [0028-0029; 0032]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martysevich alone, as applied to claims 1 and 14 above.

Claim 2
Martysevich discloses the method of claim 1.  Martysevich however does not explicitly disclose, wherein the existing wellbore was under production for at least three months prior to injection of the foamed pressure protection composition,
 	optionally wherein at least 10,000 barrels of hydrocarbon were produced from the existing wellbore prior to injection of the foamed pressure protection composition.
 	Accordingly, it would have been obvious to a person of person of ordinary skill in the art that a fractured well would produce for years until a point in which it is not economical and well could be repressurized or plugged based on economics.

Claim 15
Martysevich discloses the method of claim 14. .  Martysevich however does not explicitly disclose, wherein the existing wellbore was under production for at least three months prior to injection of the pressure protection composition,
	optionally wherein at least 10,000 barrels of hydrocarbon were produced from the existing wellbore prior to injection of the pressure protection composition.
 	Accordingly, it would have been obvious to a person of person of ordinary skill in the art that a fractured well would produce for years until a point in which it is not economical and well could be repressurized or plugged based on economics.

Claim 18
Martysevich discloses the method of claim 14. Martysevich however does not explicitly discloses wherein the pressure protection composition is injected at least 1 day before fracturing, such as at least one week before fracturing, or at least two weeks before fracturing. 	
 	Furthermore, the least 1 day before to two weeks before “fracturing” would be obvious inasmuch as the Applicant himself actually discloses the full range of “1 day before to at least two weeks before - clearly demonstrating by the absence of criticality .

 	Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martysevich, as applied to claims 1and 14 above, and further in view of Dykstra (US 2008/0164021 A1) (“Dykstra” herein).

Claim 11
Martysevich discloses the method of claim 1. Martysevich however does not explicitly discloses, wherein the method further comprises modeling the existing wellbore to determine a volume of the gas pressure protection composition into the unconventional subterranean formation via the existing wellbore.
	Dykstra teaches the above limitation (See paragraph 0046 → Dykstra teaches this limitation in that Fracturing model 48 can be used not only to create an initial fracture plan, but to estimate the current state of the fracture during fracturing in realtime. This estimate can use fracture well sensors 46, such as exemplified as down-hole sensors 326 and/or off-set sensors 340 and/or surface sensors 335 in FIG. 3. Model 48 can also use mechanical fracturing models known to a person skilled in the art of fracturing, as either two-dimensional or three dimensional, as described earlier, to estimate the propagation (e.g. the dimensions, geometry, orientation, and directional positioning) of fractures through a formation of given mechanical properties in relation the pumped volume, pumping rate, and rheologic properties of the fracturing fluid being used) for the purpose of modifying itself by comparing actual results of 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method Martysevich with the above limitation, as taught by Dykstra, in order to modify itself by comparing actual results of measurements of well sensors 46 to predicted results of the mechanical fracturing models to correct for any inaccuracies. [0046]

Claim 25
Martysevich discloses the method of claim 14.  Martysevich however does not explicitly disclose, wherein the method further comprises modeling the existing wellbore to determine a volume of the pressure protection composition for injection into the unconventional subterranean formation via the existing wellbore.
 	Dykstra teaches the above limitation (See paragraph 0046 → Dykstra teaches this limitation in that Fracturing model 48 can be used not only to create an initial fracture plan, but to estimate the current state of the fracture during fracturing in realtime. This estimate can use fracture well sensors 46, such as exemplified as down-hole sensors 326 and/or off-set sensors 340 and/or surface sensors 335 in FIG. 3. Model 48 can also use mechanical fracturing models known to a person skilled in the art of fracturing, as either two-dimensional or three dimensional, as described earlier, to estimate the propagation (e.g. the dimensions, geometry, orientation, and directional positioning) of fractures through a formation of given mechanical properties in relation the pumped volume, pumping rate, and rheologic properties of the fracturing 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method Martysevich with the above limitation, as taught by Dykstra, in order to modify itself by comparing actual results of measurements of well sensors 46 to predicted results of the mechanical fracturing models to correct for any inaccuracies. [0046]

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Martysevich as applied to claims 1 and 14 above, and further in view of Le et al. (US 7,718,582 B3) (“Le” herein)

Claim 13
Martysevich discloses the method of claim 1. Martysevich does not explicitly disclose, wherein the gas comprises air, helium, carbon dioxide, nitrogen, natural gas or a hydrocarbon component thereof such as recycled flare gas, or any combination thereof.
 	Le teaches the above limitation.  (See Col. 3 lines 24-38, Col. 4 lines 29-33 → Le teaches this limitation in that the well treatment fluid is preparing by combining a mixture containing at least one crosslinking agent and at least one foaming agent with an aqueous fluid which contains at least one crosslinkable polymer. The mixture is typically added to the aqueous fluid. The fluid resulting from the combination of mixture and aqueous fluid shall be referred to herein as the "combination fluid". More typically, 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Martysevich with the above limitation, as taught by Le, in order to reduce the density and increase the viscosity of the well treatment fluid.

Claim 27
Martysevich discloses the method of claim 14.  Martysevich however does not explicitly disclose, wherein the hydrocarbon solvent comprises hexanes, liquid petroleum gas, liquefied natural gas, or any combination thereof.
	Le teaches the above limitation.  (See Col. 3 lines 24-38, Col. 4 lines 29-33 → Le teaches this limitation in that the well treatment fluid is preparing by combining a mixture containing at least one crosslinking agent and at least one foaming agent with an aqueous fluid which contains at least one crosslinkable polymer. The mixture is typically added to the aqueous fluid. The fluid resulting from the combination of mixture 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Martysevich with the above limitation, as taught by Le, in order to reduce the density and increase the viscosity of the well treatment fluid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-18, and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-24 of copending Application No. 16/922,997 in view of Martysevich et al. (US  2019/0264552 A1)  
The instant application does not explicitly discloses an aqueous pressure protection composition comprising a surfactant package, an alkali agent, a co-solvent, a viscosity-modifying polymer, or any combination and producing hydrocarbons from the existing well prior and/or before injecting the fracturing fluid into the new wellbore.
Martysevich teaches on the fracturing fluid may comprise one or more of water, a hydrocarbon fluid, a polymer gel, foam, air, wet gasses, and/or other fluids, and the target area can either be new or can be within a previously produced formation. [0021; 0032] for the purpose of pressurizing, fracturing, and pumping can be repeated along the length of the wellbore or the target area. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have an alternative of the gas pressure composition/ pressure protection composition with an aqueous pressure composition with additives, as taught by Martysevich, in order to pressurize and fracture the along the length of the wellbore or the target area.
This is a provisional nonstatutory double patenting rejection.

Claims 1-26, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 15-18, and 23-27 of copending Application No. 16/922,993 in view of Martysevich et al. (US  2019/0264552 A1)  

Martysevich teaches on the fracturing fluid may comprise one or more of water, a hydrocarbon fluid, a polymer gel, foam, air, wet gasses, and/or other fluids, and the target area can either be new or can be within a previously produced formation. [0021; 0032] for the purpose of pressurizing, fracturing, and pumping can be repeated along the length of the wellbore or the target area. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have an alternative of the gas pressure composition/ pressure protection composition with a foam composition with additives, as taught by Martysevich, in order to pressurize and fracture the along the length of the wellbore or the target area.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parkhonyuk et al. (US 2020/0024937 A1) Method of refracturing in a horizontal well teaches A method of refracturing in a horizontal well may comprise: generating a geomechanical model to estimate the stress level in the formation; identifying zones with high, medium, and low stress levels in the formation around the well based on the generated geomechanical model of the formation; isolating existing fractures in the horizontal well; injecting a fracturing fluid into the well .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/08/2021